Title: Thomas Jefferson to John H. Cocke and David Watson, 10 March 1817
From: Jefferson, Thomas
To: Cocke, John Hartwell,Watson, David


          
            Dear Sir
            Monticello
Mar. 10. 17.
          
          It has been in contemplation for some time to establish a College some where near Charlottesville, of which I presume you have been apprised by the reciept of a Commission from the Governor appointing you one of the 6. Visitors. a first meeting of the Visitors is extremely urgent, to recieve from our predecessors what belongs to the institution, and to set it in motion. no person being particularly authorised to call the first meeting, I have presumed, as being nearest the place of meeting, to request the other visitors, as I now do yourself, to meet at Charlottesville on Tuesday the 8th of April. if to this favor you will add that of making this place your headquarters, I shall be happy to recieve you, and if it could be the day or evening preceding, we could in an evening’s conversation come to a common understanding with each other, so that our attendance at Charlottesville the next day would be short and merely of form. I tender you the assurance of my great respect and esteem.
          Th: Jefferson
        